FILED

UNITED STATES DISTRICT COURT SEP 2 9 2015

FOR IHE DISTRICT OF COLUMBIA C'erk’ US. District and

Bankruptcy Courts

UNITED STATES OF AMERICA,
Plaintiff,

V. Civil Action No. 1:04ucv-00798 (PLF)

ALL ASSETS HELD AT BANK JULIUS,
Baer & Company, Ltd., Guernsey

Branch, account number 121 128, in the
Name of Pavlo Lazarenko et al.,

Defendants In Rem.

_EMORANDUM OPINION AND ORDER
This matter is before the Court on the United States’ Motion For Leave to File
Under Seal [Dkt 458]. The Court will grant the Motion subject to the conditions discussed

below.

Sealed court proceedings are inconsistent with “this country‘s strong tradition of
access tojudicial proceedings." United States v. Ilubbard, 650 F.2d 293, 317 n. 89 (DC. Cir.
1980). As a general rule, the courts are not intended to be, nor should they be, secretive places
for the resolution of secret disputes. m, Nixon v. Warner Communications, Inc., 435 U.S.
589, 597 (1978) (“It is clear that the courts of this country recognize a general right to inspect
and copy public records and documents, including judicial records and documents”). Given the
policy in favor of public access, and the ease with which conﬁdential and potentially conﬁdential

information may be redacted from documents before they are ﬁled publicly, the Court concludes

that this case can and should be open to the public to the greatest extent possibie. For that
reason:

1. All documents of any nature, including motions and briefs, that contain
conﬁdential material a party proposes to keep under seal shall be tiled with the Court under seal
in an envelope or other container marked with the title of the action, the title of the court ﬁiing
which contains the conﬁdential material, and the statement “FILED UNDER SEAL” below the
Court.

2. Within ﬁve business days, a party ﬁling such a document with the Court
shall also ﬁle on the public record a copy of the motion, brief, or other document in which the
conﬁdential material is redacted.

3. Redactions to public copies of documents shall be made solely to the
extent necessary to preserve the conﬁdentiality of the relevant information and in accordance
with the principles set forth in this Memorandum Opinion and Order.

4. Alternatively, i'F——--—and only iii-mthe redactions are so extensive as to render
a particular document useless to the reader, the party shall ﬁle on the public record a notice of
the ﬁling of the document under sea! in its entirety.

Accordingly, it is hereby

ORDERED that the United States’ Motion For Leave to File Under Seal [Dkt
458] is GRANTED; it is

FUR’I‘HER ORDERED that the United States” Motion For a Second Extension of
Time to Respond to Claimant Pave! Lazarenko’s Motion for Partial Summary Judgment ['Dkt.

458, Ex. A] may be ﬁled under seal and the Cierk of the Court is directed to docket it; and it is

FURTl-VIER ORDERED that within ﬁve business days the United States shall ﬁle
on the public record a copy ofits Motion For a Second Extension of Time to Respond to
Claimant Pavel Lazarenko’s Motion for Partial Summary Judgment in which the conﬁdential
material is redacted.

SO ORI'DERl-BD.

PAUL L. FRIEDMAN
DATE: / United States District Court
‘f lm\\ A